COLLINS, Justice,
with whom McKUSICK, C.J., and HORNBY, J., join, dissenting.
After a jury trial, the Superior Court (York County, Lipez, J.), convicted Patrick Martel as an habitual offender under 29 M.R.S.A. § 2298 (Pamph.1988). Today, this Court vacates the conviction on the ground that insufficient evidence was submitted for the jury to find Martel guilty beyond a reasonable doubt. I cannot agree that the evidence was insufficient to support the jury verdict, and I respectfully dissent.
It is well established that we can set aside a conviction only if no trier of fact rationally could have found the elements of the crime beyond a reasonable doubt. State v. Barry, 495 A.2d 825, 826 (Me.1985); State v. Brewer, 505 A.2d 774, 775 *512(Me.1985). This Court’s reversal is inappropriate because examination of the evidence demonstrates that the jury in this case could rationally have found beyond a reasonable doubt that Martel operated a motor vehicle on a public way at a time when his license to operate a motor vehicle had been revoked. The official Certificate of the Secretary of State notifying Martel that his operator’s license had been revoked was in evidence. The first page of this certificate contains both the name “Patrick R. Martel” and the date of birth “April 30, 1960.” This certificate, unrebut-ted, is sufficient evidence to allow a jury to find that the suspension element of the offense was proved beyond a reasonable doubt. State v. Fenderson, 449 A.2d 381, 383 (Me.1982). As part of its case, however, the State must also prove beyond a reasonable doubt that the individual named in the Certificate is the defendant. State v. Beaudoin, 131 Me. 31, 34, 158 A. 863, 866 (1932). Martel’s appeal hinges upon whether sufficient evidence identifying the defendant as the Patrick R. Martel designated by the certificate was presented to the jury. Clearly, the name in the Secretary of State’s certificate alone is insufficient to link Martel to the document. State v. Mottram, 155 Me. 394, 156 A.2d 383 (1959) (identity of name is insufficient to support conviction without supplemental proof). Nevertheless, the identification of the accused is an issue of fact that is properly submitted to the jury, State v. Guptill, 481 A.2d 772, 775 (Me.1984), and the State may supplement identity of name to establish the identity of the accused through purely circumstantial evidence. Id.
The evidence submitted to the jury linking Martel to the certificate included the police officer’s statements that at the scene of the arrest the officer recognized Martel, called the defendant by his first name, and knew that Martel’s driver’s license had been suspended in the past. Further evidence demonstrated that Martel was the owner of the motor vehicle that was stopped, and that the arresting officer saw the people in the front seat of the stopped vehicle changing places when the officer pulled the vehicle over. This evidence demonstrates that Martel had reason to desire not to be identified as the driver of the motor vehicle, even though the vehicle belonged to him. Upon exiting the vehicle, Martel told the officer in an unsolicited remark that he was not driving. “The [defendant] doth protest too much, methinks.” 1 Another witness testified that the companion in the front seat who took the wheel did so because the companion was the only one with a valid license. Finally, “[jjurors are at liberty to use their senses of observation and draw inferences as to the age of an accused or witness from his physical appearance, and such will fill the evidentiary void otherwise present where no verbal or written testimony of age is introduced into the evidence.” State v. Rowe, 238 A.2d 217, 222 (Me.1968). See also State v. Dorathy, 132 Me. 291, 293-95, 170 A. 506, 508 (1934) (permitting jurors, in the absence of verbal or written testimony as to the age of the defendant, to rely upon their observations to infer age where age must be proved by the state beyond a reasonable doubt); State v. Lyons, 466 A.2d 868, 870-71 n. 2 (Me.1983).
At trial, after the Superior Court gave the jury proper- instructions regarding the State’s burden of proof, all of this evidence was submitted to the jury. Because the jury could rationally determine from this evidence all elements of the crime beyond a reasonable doubt, the conviction should not be vacated by this Court. Brewer, 505 A.2d at 775.

. W. Shakespeare, Hamlet, III, ii, 242.